                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                  ____________________


 UNITED STATES OF AMERICA,                          No. 1:21-cr-40

                Plaintiff,                          Hon. Robert J. Jonker
 v.                                                 Chief United States District Judge

 CHRISTOPHER ALLAN BODEN, a/k/a                     Hon. Phillip J. Green
 “Captain,” LEESA BETH VOGT, a/k/a                  United States Magistrate Judge
 “Lis Bokt,” a/k/a “Moose,” and DANIEL
 REYNOLD DEJAGER, a/k/a “Daniel
 Reynold,” a/k/a “Daniel Miester,” a/k/a
 “Danichi,”

             Defendants.
 _____________________________________/

  CERTIFICATE OF CONCURRENCE REGARDING DEFENDANTS’
JOINT UNOPPOSED MOTION FOR ENDS OF JUSTICE CONTINUANCE


       Pursuant to W.D. Mich. Cr. R. 12.4, undersigned counsel for Defendant Christopher

Allan Boden conferred with Assistant U.S. Attorney Justin Presant, as to whether the United

States Attorney’s Office would oppose the Motion for Ends of Justice Continuance. AUSA

Presant informed counsel that the United States does not object to the requested relief.


Dated: April 9, 2021                             /s/ Brian P. Lennon
                                                 Brian P. Lennon (P 47361)
                                                 Paul H. Beach (P82036)
                                                 Warner Norcross + Judd LLP
                                                 150 Ottawa Avenue, NW, Suite 1500
                                                 Grand Rapids, MI 49503
                                                 (616) 752-2000
                                                 blennon@wnj.com
                                                 pbeach@wnj.com

                                                 Attorneys for Defendant Christopher Boden
